NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                   Submitted June 16, 2010*
                                    Decided June 17 2010

                                            Before

                               RICHARD D. CUDAHY, Circuit Judge

                               ILANA DIAMOND ROVNER, Circuit Judge

                               DIANE S. SYKES, Circuit Judge

No. 10-1864

SYLVESTER THOMAS,                                    Appeal from the United States District
     Plaintiff-Appellant,                            Court for the Eastern District of Wisconsin.

       v.                                            No. 10-C-171

WILLIAM A. SCHMITT,                                  William C. Griesbach,
     Defendant-Appellee.                             Judge.

                                          ORDER

       This is Sylvester Thomas’s fourth lawsuit brought under 42 U.S.C. § 1983 challenging
some aspect of his civil commitment as a sexually violent person. See WIS. STAT. § 980;
Thomas v. Van Hollen, No. 10-C-50 (E.D. Wisc. Jan. 28, 2010) (dismissing suit challenging
constitutionality of Wisconsin’s system of involuntary commitment of sexually violent
persons), aff’d, No. 10-1325, 2010 WL 1508515 (7th Cir. Apr. 15, 2010); Thomas v. Van Hollen,



       *
         The defendant was not served with process in district court and is not participating
in this appeal. After examining the appellant’s brief and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the appellant’s brief and the
record. See FED. R. APP. P. 34(a)(2)(B).
No. 10-1864                                                                            Page 2

No. 10-C-46 (E.D. Wisc. Jan. 28, 2010) (same); Thomas v. McMahon, 09-C-1009 (E.D. Wisc.
Nov. 2, 2009) (dismissing suit challenging rulings on motions filed in Chapter 980
proceeding and evidence used to have him committed). In his latest challenge, Thomas
sued the psychologist who evaluated him in anticipation of the Chapter 980 hearing.
Thomas sought damages, alleging that in his evaluation the psychologist falsified data and
relied on outdated criteria to assess his dangerousness. The district court dismissed the suit
before service, see 28 U.S.C. § 1915(e)(2)(ii), reasoning that Thomas’s claims are barred by
Heck v. Humphry, 512 U.S. 477 (1994).

        On appeal, Thomas renews his contentions that the psychologist lied in his report.
But if this is true, the falsified report calls into question the validity of Thomas’s
commitment, which is based on that report. Thomas may not sue for damages under § 1983
unless and until his commitment has been invalidated. Heck, 512 U.S. at 486-87; see Huftile v.
Miccio-Fonseca, 410 F.3d 1136, 1139-40 (9th Cir. 2005). At this point, Thomas’s remedy for
errors in the Chapter 980 proceeding lies in his habeas corpus proceeding.

                                                                                 AFFIRMED.